ITEMID: 001-66638
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF ZWIAZEK NAUCZYCIELSTWA POLSKIEGO v. POLAND
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1;Not necessary to examine Art. 13;Pecuniary damage - financial award;Costs and expenses award - Convention proceedings
TEXT: 7. In 1964 the administrative authorities handed over to the applicant association the management and use of a property that had been expropriated from a religious association by the State Treasury in 1962. The decision concerning the transfer stipulated inter alia that, on termination of the use of the property, the applicant association would be entitled to recuperate the outlays incurred in connection with any construction work carried out on the buildings, less the normal costs of upkeep.
8. On 20 October 1992 the Warsaw Property Commission (“the Property Commission”), set up pursuant to the Law on relations between the State and the Catholic Church in Poland, returned the property to the religious association. The Property Commission ordered the latter to reimburse the applicant association its outlay to the sum of 420,353,658 old zlotys (PLZ) (42,035 new zlotys (PLN)). That amount was based on a calculation prepared by experts. The applicant association challenged the amount and proposed its own calculation. However, the Property Commission declared that it lacked jurisdiction to examine further claims. Its decision contained a clause to the effect that the decision did not affect the applicant association’s right to make further claims relating to the 1964 decision in accordance with the general provisions of law.
9. The applicant association subsequently filed an action against the State Treasury with the Przemyśl Regional Court (sąd wojewódzki), in which it applied for reimbursement of the outstanding outlays, relying on the text of the 1964 decision in which the administrative authorities had established its right to those outlays. The applicant association also referred to the Property Commission’s decision of 20 October 1992.
10. On 15 December 1995 the court awarded the applicant association the sum of PLN 546,133.02 by way of reimbursement of its outlays. The court referred to the part of the 1964 decision which stated that the applicant association would be entitled to recover the outlays incurred in connection with any construction work carried out on the buildings, less the normal costs of upkeep.
Both parties to the proceedings appealed against this judgment.
11. On 13 June 1996 the Rzeszów Court of Appeal (sąd apelacyjny) decided to submit to the Supreme Court the question whether the 1989 Law on the relations between the State and the Catholic Church in Poland excluded the possibility of submitting to a civil court claims arising out of the use of a property that was returned to its original owner on the strength of a decision by a property commission.
12. On 27 June 1996 the Supreme Court replied in the affirmative to the Court of Appeal’s question.
13. The Supreme Court observed that the 1989 Law was a statute which addressed, inter alia, an exceptional matter, namely the regularisation of property issues created by expropriations carried out in the past against the Catholic Church. It noted that the proceedings before a property commission involved the participation of all parties concerned. The decisions of those commissions were intended to settle all property claims arising out of past expropriations. Such claims – including claims concerning outlays incurred by a former user of a property – could be brought before a civil court only in those exceptional cases provided for in section 64 of the 1989 Law where a property commission was unable to restore a property to its original owner. The Supreme Court pointed out that, following the Property Commission’s decision, the State Treasury had ceased to own the property. Accordingly, there were no grounds on which a claim against the Treasury could be brought before a civil court after that date.
14. The decision further read:
“The clause contained in the decision of the Property Commission to the effect that that decision ‘[did] not hinder the applicant association’s right to make further possible claims relating to the 1964 decision in accordance with the generally applicable provisions of law’ cannot be interpreted as allowing the plaintiff to vindicate its claims before a civil court. The application of generally applicable provisions of law [concerning financial settlements between the State Treasury as the owner of land and the users of land] is out of the question in the present case. The clause in question cannot be interpreted as an undertaking by the State Treasury to satisfy any possible and unspecified claims of the plaintiff association.”
15. The relevant section of the operative part of the decision read:
“A decision by the Property Commission, set up under the provisions of the Law on relations between the State and the Catholic Church in Poland, to the effect that the ownership of real property was returned to its original owner, a church entity, and which contains a ruling on the obligation to reimburse the outlays to the entity which has used such property hitherto, also rules out any possibility of bringing [before a civil court] any claims between the user and the State Treasury.”
16. On 5 December 1996 the Court of Appeal, having regard to the Supreme Court’s decision, quashed the judgment of the Regional Court and dismissed the applicant association’s action. Both parties to the proceedings appealed.
17. On 20 June 1997 the Supreme Court dismissed both parties’ cassation appeals. It noted that the applicant association’s cassation appeal was in fact directed against the Supreme Court’s decision of 27 June 1996, whereas that decision was binding on all the courts dealing with the case.
18. The relevant part of the Law of 17 May 1989 on relations between the State and the Catholic Church in Poland provides:
“(1) At the request of church entities, proceedings (hereinafter called ‘regularisation proceedings’) shall be instituted with regard to the restitution of the ownership of nationalised properties.
...”
“(1) Regularisation proceedings shall be conducted by the property commission ... composed of representatives designated in equal numbers by the Office for Religions [Urząd do Spraw Wyznań] and the Secretariat to the Conference of the Episcopate of Poland [Sekretariat Konferencji Episkopatu Polski].
(2) Apart from the applicant, all State and church entities concerned shall be participants in the regularisation proceedings. ...
...
(5) The Commission examines cases in adjudicating groups, composed of members designated by the Office for Religions and the Secretariat to the Conference of the Episcopate of Poland, each of which shall nominate two members, and representatives of the hierarchical bodies of the participants in the proceedings, namely one representative of each body.”
“The regularisation may consist of:
1. restitution of the ownership of properties ... to church entities;
2. the grant of an alternative property ...
3. the award of compensation, if neither of the solutions provided for under 1 and 2 above is possible.
...”
Under section 64, if a property commission is unable to reach a conclusion and give a ruling on a request for the restoration of property, the parties to the case may bring their claims to a civil court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
